        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                       08 Cr. 1114 (PAE)
                        -v-
                                                                             ORDER
 JOSE ROBLES,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application from defendant Jose Robles seeking a reduction of

the sentence he is currently serving at Federal Correctional Institution (“FCI”) Fort Dix pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). See Dkt. 93 (“Def. Mem.”) at 2–3. The Government opposes

his request. See Dkt. 98 (“Gov. Opp.”) at 1. For the reasons that follow, the Court intends to

grant Robles’s request for a sentence reduction after he exhausts his administrative remedies.

See Dkt. 99.

I.     Background

       On February 11, 2011, Robles was convicted after a jury trial of six counts related to

three separate robberies he committed in 2005 and 2006. See Gov. Opp. at 2. Specifically,

Robles was convicted of Count 1, for conspiring to commit Hobbs Act robberies in violation of

18 U.S.C. § 1951; Counts 2–4, for participating in the three separate Hobbs Act robberies in

violation of 18 U.S.C. § 1951–2; and Counts 5–6, for brandishing, or aiding and abetting the

brandishing of, a firearm in furtherance of two of those robberies, under 18 U.S.C. § 924(c). Id.

       The crimes for which Robles was convicted are serious. On October 15, 2005, Robles

and two other people robbed a Radio Shack in the Bronx. See Gov. Opp. at 3–4. During the
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 2 of 23




course of this robbery, Robles brandished a silver revolver, ordered employees to lie on the

ground, yelled at them, kicked one employee, and pressed his gun against the back of her head.

Id. Robles committed another robbery on November 15, 2005—this time with at least six other

people—which targeted a different Radio Shack in the Bronx. Id. at 5. The robbers tied up the

store’s employees and put plastic bags over their heads. Id. at 6. One employee testified at trial

that he was beaten by the robbers and had a knife put to his face. Id. Robles’s fingerprints were

found on two of the bags that were put over the victims’ heads. Id. Also during the November

15 robbery, one of Robles’s co-robbers brandished a gun. Id. On October 2, 2006, Robles

committed a third robbery, this time of a gas station, with two other people. Id. at 7–8. Robles

and another man approached a car carrying two of the station’s employees, who were carrying

the station’s weekend proceeds to the bank. Id. at 8–9. One of the robbers displayed a gun,

banged on the door, and demanded the money, which the employees gave them. Id.

       On November 22, 2011, Judge Sweet issued his first sentencing opinion for Robles. See

Dkt. 58 (“Sent. Op.”). Robles faced a mandatory minimum sentence on Counts 5–6 (the two

§ 924(c) counts) of 32 years, to run consecutive to any other sentence. And Judge Sweet

calculated Robles’s advisory guideline sentence range on Counts 1–4 as 78 to 97 months’

imprisonment. Judge Sweet downwardly varied from his calculated guideline range on these

counts and imposed a sentence of 32 years (384 months) for all counts. Id. at 21–23. After

imposition of this sentence, both the Government and Robles submitted memoranda arguing, for

different reasons, that that sentence was erroneous as a matter of law. Dkts. 59–60. On February

3, 2012, Judge Sweet published a revised opinion recognizing that United States v. Chavez, 549

F.3d 119 (2d Cir. 2008), prohibited him from using the adequacy of the sentence as a whole as a

basis for imposing effectively a zero-months sentence on Counts 1–4; rather, the sentence on the



                                                 2
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 3 of 23




mandatory minimum offenses was required to run consecutively to the sentence found

reasonable as to Counts 1–4. Dkt. 61 (“Mod. Sent. Op.”) at 18–21. Judge Sweet also

recalculated the Guidelines applicable to Robles and determined that the applicable Guidelines

range for Counts 1–4 was 108 to 135 months’ imprisonment, to be followed by 384 months’

imprisonment on Counts 5–6. As a result, Judge Sweet imposed a sentence of 36 months’

imprisonment for Counts 1–4 to be followed by Robles’s sentence of 32 years’ imprisonment on

the two § 924(c) counts, yielding a total prison sentence of 35 years’ imprisonment.1 Id. at 24–

25. At Robles’s second sentencing hearing, Judge Sweet expressed regret and frustration at the

mandatory “stacking” of the sentences on the two § 924(c) convictions. This, he stated, was

“unfair, harsh, and irrational, but . . . required by law.” Id. at 25. Robles has been incarcerated

since his arrest in October 2008. Def. Mem. at 7.

       On February 10, 2021, Robles filed a pro se motion for compassionate release. He

primarily argued that the gap between the length of the sentence that he received in 2012 and the

sentence he would receive today—given the First Step Act, which prospectively eliminates such

mandatory stacking—is an “extraordinary and compelling” reason justifying a reduction of his

sentence. See Dkt. 83 (“Robles’s Motion”). The next day, the Court asked Robles’s trial counsel

to file a memorandum in support of Robles’s motion. See Dkt. 84. On May 12, 2021, Robles’s

counsel filed such a memorandum. See Def. Mem. at 1, 15–17. On May 28, 2021, the

Government opposed that request on the grounds that (1) Robles’s circumstances do not qualify

as “extraordinary and compelling,” and (2) the sentencing factors set forth in 18 U.S.C.

§ 3553(a) do not support a reduced sentence.




1
 The 36 months’ imprisonment was below the Guidelines range of 108–135 months for Counts
1–4.
                                                  3
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 4 of 23




II.    Discussion

       A. Governing Legal Principles

       Under 18 U.S.C. § 3582(c)(1)(A), a court:

       [U]pon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf . . . may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that— (i) extraordinary and compelling reasons warrant such
       a reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.

The defendant bears the burden of proving that he is entitled to compassionate release under

§ 3582(c)(1)(A). See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the

defendant seeks decreased punishment, he or she has the burden of showing that the

circumstances warrant that decrease.”); United States v. Clarke, No. 09 Cr. 705 (LAP),

2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010).

       Originally, § 3582(c)(1)(A) did not permit prisoners to initiate compassionate release

proceedings and instead required the Bureau of Prisons (“BOP”) to seek such release on their

behalf. United States v. Ebbers, 432 F. Supp. 3d 421, 422–23, 427 (S.D.N.Y. 2020). But with

the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, Congress amended the law to

allow defendants independently to seek compassionate release from federal courts. Ebbers,

432 F. Supp. 3d at 422–23.

       Before the First Step Act, Congress had tasked the Sentencing Commission with

identifying circumstances sufficiently extraordinary and compelling to justify a sentence

reduction. Id. at 427 (citing 28 U.S.C. § 994(t)). The Commission did so in U.S.S.G. § 1B1.13

and its corresponding commentary. That guidance, inter alia, (1) sets out circumstances that




                                                4
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 5 of 23




present extraordinary and compelling reasons justifying release; and (2) requires that a defendant

not be a danger to the community. Id. § 1B1.13(1)–(3) & cmt. n.1(A)–(D).

       By its terms, however, the Commission’s guidance applies only to a “motion of the

Director of the Bureau of Prisons.” Id. § 1B1.13. And the Commission has not updated

§ 1B1.13 or its commentary to reflect the First Step Act’s amendment to § 3582(c)(1)(A)

authorizing defendants to move for compassionate release on their own, without BOP

intervention. Accordingly, although courts—including this one—had treated the Commission’s

guidance as applicable to all compassionate release motions, see, e.g., United States v.

Hernandez, 451 F. Supp. 3d 301, 303 (S.D.N.Y. 2020); see also Ebbers, 432 F. Supp. 3d at 428,

the Second Circuit has recently clarified that § 1B1.13 “is not ‘applicable’ to compassionate

release motions brought by defendants,” rather than by the BOP, and “cannot constrain district

courts’ discretion to consider whether any reasons are extraordinary and compelling” in such

cases. United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020); see also id. at 237 (“Neither

Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,

limits the district court’s discretion.” (emphasis added)).

       Consistent with Brooker, in assessing a § 3582(c)(1)(A) motion brought directly by a

defendant, the Court is not constrained by either § 1B1.13’s enumeration of extraordinary and

compelling reasons or by its freestanding requirement that the defendant seeking release not pose

any danger to the community. Rather, the Court, “after considering the factors set forth in

section 3553(a) to the extent that they are applicable,” § 3582(c)(1)(A)(i), may “consider the full

slate of extraordinary and compelling reasons that an imprisoned person might bring before [it]

in motions for compassionate release.” Brooker, 976 F.3d at 237.




                                                  5
         Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 6 of 23




       B. Application to Robles

       Robles has been imprisoned for nearly 13 years on his 35-year sentence. He urges the

Court to reduce his sentence to “time served.” See Def. Mem. at 3. Although the Court is

unpersuaded that a sentence reduction on the scale that Robles seeks is warranted, the Court

finds that, viewing the facts as a whole, there are “extraordinary and compelling” reasons which

justify an earlier release date than the one presently set.

               1.   The First Step Act

       The First Step Act (“FSA”), enacted in December 2018, abolished the mandatory

“stacking” of sentences for multiple § 924(c) offenses. It did not, however, make that change

retroactive. First Step Act, § 403; see United States v. Rodriguez, 15 Cr. 445 (PAE), 2020 WL

8768320, at *2 (S.D.N.Y. Aug. 18, 2020) (holding FSA “not retroactive to offenses that were

final at time of the act’s enactment”). By its terms, however, the non-retroactive nature of the

FSA does not dictate whether, in applying the compassionate release statute, § 3582(c)(1)(A), a

Court may, in its discretion, consider this change in law. “The Court’s discretion is obviously

not constrained by the non-retroactive nature of the changes [to certain mandatory minimum

sentences in the FSA], nor will the Court blind itself to the First Step Act’s sentencing reforms

when assessing [the defendant’s] application.” See Musa v. United States, 502 F. Supp. 3d 803,

812 (S.D.N.Y. 2020); see also United States v. Haynes, 456 F. Supp. 3d 496, 516 (E.D.N.Y.

2020) (“[The non-retroactive nature of the FSA] does not mean that the court may not or should

not consider the effect of a radically changed sentence for purposes of applying

§ 3582(c)(1)(A).” (quotation omitted)).

       Had the FSA been in effect in 2012, when Robles was sentenced, he would not have

faced a mandatory consecutive sentence of 32 years on the two firearms counts: seven years on



                                                   6
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 7 of 23




the first, followed by 25 years on the second.2 Instead, the mandatory minimum sentence for the

two § 924(c) offenses would be 14 years, as the two mandatory minimum terms required to run

consecutively would have each been seven years. See § 924(c)(1)(D) (“Notwithstanding any

other provision of law . . . no term of imprisonment imposed on a person under this subsection

shall run concurrently with any other term of imprisonment imposed on the person.”). These

would have been required to run consecutively to the sentence on Counts 1–4, as to which an

advisory Guidelines sentencing range of 108–135 months’ imprisonment applied. See Mod.

Sent. Op. at 16. Thus, even assuming a sentence within the Guidelines range on Counts 1–4,

Robles’s aggregate sentence, rather than being 35 years, would have been between 23 years (14

years plus 108 months) and 25 years and 3 months (14 years plus 135 months).

       Robles argues that the consequential change in the law’s treatment at sentencing of

multiple firearms counts presents an “extraordinary and compelling” reason which—viewed in

combination with other factors, to wit, the unjust length of his sentence, the disparity of his

sentence from those of his co-defendants, and the impact of the COVID-19 pandemic—together

justify a sentence reduction.

       There is a split of authority whether the FSA’s change in law, by itself, constitutes an

“extraordinary and compelling” circumstance under § 3582(c)(1)(A) to justify reducing a pre-

FSA sentence of an offender convicted of a crime which had its mandatory minimum sentence

reduced by the FSA. Two Courts in this District have held that such a difference alone is not

enough. See United States v. Lorenzano, 03 Cr. 1256 (JFK), 2021 WL 734984, at *3 (S.D.N.Y.

Feb. 24, 2021) (“Accordingly, the Court cannot conclude that, standing alone, Congress’s recent




2
 At the time Robles was sentenced, the stacking of those two sentences was required by
18 U.S.C. § 924(c)(1)(C)(i).
                                                  7
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 8 of 23




amendment to § 924(c) constitutes an extraordinary and compelling reason for a reduction to

Lorenzano’s sentence.”); Musa, 502 F. Supp. 3d at 812 ( “[T]his change in law is not enough,

standing alone, to automatically merit Musa’s release . . . . [T]he Court concludes that the recent

changes in the law support Musa’s application, but that discretionary relief is not warranted

because Musa has failed to identify additional, individualized factors justifying his release.”).

Outside of this District, however, some courts have held that the FSA’s change of law alone

justifies relief under § 3582. See, e.g., United States v. Avery, No. 04 Cr. 243, 2021 WL 949482,

at *6 (E.D. Pa. Mar. 12, 2021) (“[T]he disparity in sentences resulting from the FSA’s

amendment of the Section 924(c) stacking provision alone may constitute an extraordinary and

compelling reason under Section 3582.”); United States v. Redd, 444 F. Supp. 3d 717, 722–24

(E.D. Va. 2020) (“Congress [has concluded] that [§ 924(c)] sentences . . . are unfair and

unnecessary,” and, as a result, are “extraordinary and compelling reasons that warrant a

reduction to Mr. Redd’s sentence of incarceration.”).

       Critically here, however, courts have widely recognized that the FSA’s change of law,

when combined with other “extraordinary and compelling” reasons, can constitute sufficient

grounds to justify a sentence reduction under § 3582. See, e.g., United States v. McCoy,

981 F.3d 271, 285 (4th Cir. 2020) (“[T]he severity of a § 924(c) sentence, combined with the

enormous disparity between that sentence and the sentence a defendant would receive today, can

constitute an ‘extraordinary and compelling’ reason for relief under § 3582(c)(1)(A).” (collecting

cases)); Haynes, 456 F. Supp. 3d at 514 (“[When combined with] the brutal impact of Haynes’s

original sentence, its drastic severity as compared to codefendant[’s] ten-year term, its harshness

as compared to the sentences imposed on similar and even more severe criminal conduct today,

and the extent to which that brutal sentence was a penalty for Haynes’s exercise of his



                                                 8
         Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 9 of 23




constitutional right to trial . . . the FSA’[s] elimination of the § 924(c) sentencing weaponry . . .

is an extraordinary and compelling circumstance warranting relief under § 3582(c).”); United

States v. McDonel, 07 No. 20189, 2021 WL 120935, at *4 (E.D. Mich. Jan. 13, 2021)

(“McDonel is eligible for compassionate release because of his harsh sentence—which would

not be imposed under the law today—together with his youth and record of rehabilitation . . . .”);

United States v. Pitts, 94 Cr. 70068, 2020 WL 1676365, at *7 (W.D. Va. Apr. 6, 2020), aff’d,

829 F. App’x 597 (4th Cir. 2020) (“Congress did not intend the sentencing disparity between

defendants sentenced before and after the § 924(c) amendment to constitute a sufficient basis on

its own to grant the reduction Pitts seeks. Instead, that factor is only one of many that the court

should consider, as set forth in § 3553(a).”).

       This Court agrees. Like the courts above, the Court holds that—when other factors

support a sentence reduction—the FSA’s significant downward reduction in the sentence

mandated by multiple firearms counts may also be considered in the § 3582 equation. Here, the

Court finds, Robles has identified three “additional, individualized factors justifying his release”

beyond the FSA’s change of law. See Musa, 502 F. Supp. 3d at 812.

               2.      Injustice Finding at Original Sentencing

       First, the original sentencing record reflects an explicit determination by the sentencing

judge that the sentence imposed was unjust. Judge Sweet repeatedly denounced the sentence he

was obliged to impose as unjust, including in light of the § 3553(a) factors. He stated: “It is a

rare and sad occasion as a judge that I am required by my oath to enforce unjust and ill-advised

enactments of Congress. Today I am asked to do such a thing.” Sent. Op. at 1. He denounced

the outcome yielded in Robles’s case by the mandatory stacking of the 7- and 25-year firearms

sentences as “a profound moral injustice,” a “profound moral failing,” and “draconian.” Id. at 3–



                                                   9
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 10 of 23




4, 22–23. As Judge Sweet explained: “While Robles’[s] actions were unlawful, frightening, and

above all stupid, the mandatory minimum sentence of 32 years is inappropriate and plainly not

necessary. Far more serious offenders receive a mere fraction of that which must be imposed on

Robles today.” Id. at 21. Judge Sweet termed the outcome “harsh, unfair, and irrational,” and

called for congressional action to avoid similar outcomes. Id. at 28.

       Independent of Congress’s enactment of the FSA, the finding at the time of sentencing

that the sentence imposed was unjust and excessive supports relief under § 3582. A reduction of

Robles’s sentence would therefore not mark a post hoc reassessment, so much as a belated

installation of a sentence, as recognized at the time of sentencing, consistent with § 3553(a) and

principles of just sentencing. See United States v. Maumau, 08 Cr. 758, 2020 WL 806121, at *5

(D. Utah Feb. 18, 2020), aff’d, 993 F.3d 821 (10th Cir. 2021) (“This court has repeatedly

expressed its concern regarding the length of [defendant’s] sentence . . . [the defendant’s] age,

the length of sentence imposed, and the fact that he would not receive the same sentence if the

crime occurred today all represent extraordinary and compelling grounds to reduce his

sentence.”); United States v. Young, 458 F. Supp. 3d 838, 840 (M.D. Tenn. 2020) (“The court

stated on the record that the reason for the sentence on the § 924(c) counts was that the court had

no choice . . . and that the disproportionate sentence was ‘a tragedy.’”).

               3.      Disparity With Co-Defendants’ Sentences

       Second, the 35-year sentence imposed on Robles creates a disparity with the sentences of

his co-defendants that, given its vast scale, is not justifiable. Multiple courts have identified

unwarranted sentence disparities as justifying relief under § 3582. See, e.g., United States v.

Cabrera, No. 10 Cr. 94-7 (JSR), 2021 WL 1207382, at *6 (S.D.N.Y. Mar. 31, 2021) (“[T]he

extraordinary length of Cabrera’s sentence relative to his offense, especially given his negligible



                                                  10
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 11 of 23




criminal history; the significant, unwarranted disparity between Cabrera’s sentence and the

sentence of his codefendants; and Cabrera’s substantial evidence of rehabilitation . . . together,

demonstrate extraordinary and compelling circumstances warranting a sentence reduction.”);

United States v. Ramsay, No. 96 Cr. 1098 (JSR), 2021 WL 1877963, at *17 (S.D.N.Y. May 11,

2021) (holding that a lower sentence “is consistent with the § 3553(a) factors” because of the

defendant’s “youth at the time of the offense, his upbringing, and his evidence of rehabilitation,”

together with the fact that his co-conspirators had since been paroled, but the defendant,

“meanwhile, is less than fifty years old; if this motion were denied, he could expect to live

decades more behind bars. The Court sees no reasonable basis for such an extreme sentencing

disparity.”).

        Here, the crew with which Robles committed the robberies in question consisted of

approximately six individuals. They participated, to varying degrees, in the three charged

robberies. See infra n.5; Gov. Opp. at 3–9. Two members of Robles’s crew, Luis Celado and

Jose Rodriguez, were indicted alongside Robles as co-defendants. See Dkt. 18. Each pled guilty

pursuant to a plea agreement with the Government. Neither was sentenced to a day of

incarceration. See Dkt. 57 (“Celado Sent. Tr.”) at 16; Dkt. 71 (“Rodriguez Sent. Tr.”) at 7.

        As to Celado, he was charged in the same indictment counts as Robles for Counts 1–4, 5

and 6, including the two firearms counts. Under his plea agreement, however, he pled guilty

only to Count 1, which charged a conspiracy to commit Hobbs Act robberies of Radio Shack

stores. See Dkt. 55 (“Celado Sent. Op.”) at 1–5; Dkt. 73. Unlike Robles, Celado did not

personally brandish a gun during the three robberies in which he and Robles participated. But

his criminal conduct was substantial. He was an active participant and planner of two Radio

Shack robberies, and helped remove cash and merchandise from both stores. See Gov. Opp. at



                                                 11
       Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 12 of 23




3–6; Celado Sent. Tr. at 12; Dkt. 51 (“Robles Trial Tr.”) at 128–29 (co-conspirator Lenny

Marmolejos testifying as to the second robbery: “Luis would come in [after the victims had bags

placed over their heads], he would pick up two bags [filled with Radio Shack merchandise] and

he would take them out front where the van was.”). During the first robbery, which was of the

Radio Shack where Celado worked, Celado pretended to be a victim while removing

approximately $4,500 in cash from the store’s register and handing it to a co-conspirator. See

Celado Sent. Tr. at 12; Celado Sent. Op. at 9. Pretending to have been a victim, Celado,

afterwards, even provided a statement to the police who investigated the robbery. See Celado

Sent. Op. at 9; Celado Sent. Tr. at 13. During the second robbery, Celado and Robles entered the

store only after their co-conspirators had taken over the store, bound the employees in the back

room, and had placed bags over the employees’ heads. See Gov. Opp. at 5; Robles Trial Tr. at

127. After co-conspirators, including Robles, took the Radio Shack merchandise off the shelves

and packed it into bags, Celado took these outside for loading into the van. See Gov. Opp. at 5–

6; Robles Trial Tr. at 127–29. Pursuant to the plea agreement, Celado’s one count of conviction,

to the Hobbs Act conspiracy, carried an advisory guideline range of 78–97 months, a non-

mandatory minimum sentence. Judge Sweet sentenced him to 40 months’ probation, subject to a

condition of home detention. Celado Sent. Op. at 14, 20.

       As to Rodriguez, he was charged in two counts: Count 1 (conspiring to commit Hobbs

Act robberies) and Count 4 (participating in Hobbs Act robbery of gas station). Dkt. 68

(“Rodriguez Sent. Op.”) at 1–2. Rodriguez pled to both counts, neither of which were firearm

counts, pursuant to a cooperation agreement. See Dkt. 66 at 4; Dkt. 70. His criminal conduct,

too, was substantial. Along with Robles and a third co-conspirator, Rodriguez planned to rob a

gas station in Yonkers, New York. At around 10 a.m., Rodriguez drove Robles and the third co-



                                                12
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 13 of 23




conspirator up behind a car carrying two employees of the gas station who were transporting the

station’s weekend proceeds to the bank. See Rodriguez Sent. Op. at 5; Rodriguez Sent. Tr. at 5;

Gov. Opp. at 8. When the employees’ car stopped at a red light, “Robles, Rodriguez, and the co-

conspirator” approached the car, and “then brandished firearms and demanded ‘the bag’ from the

Gas Station Victims,” and the cash it contained, as well as one of the employees’ personal

effects. Rodriguez Sent. Op. at 5–6; Rodriguez Sent. Tr. at 5; Gov. Opp. at 8–9. Rodriguez then

drove all three men away from the scene. See Rodriguez Sent. Tr. at 5. Judge Sweet calculated

Rodriguez’s pre-departure advisory guidelines sentencing range as 46–57 months, and sentenced

Rodriguez to “no time, no incarceration and probation for a period of one year.” Rodriguez Sent.

Tr. at 7; Rodriguez Sent. Op. at 10.

       To be sure, there were salient differences between Robles, on the one hand, and Celado

and Rodriguez on the other, justifying imposition on Robles of, by far, the longest prison term.

Robles’s offense conduct was the most serious. He participated in the most robberies; alone

personally brandished firearms; and more than the others was a leader in the offenses. Further

justifying the lower sentences, the other two defendants pled guilty, justifying acceptance of

responsibility credit. And Rodriguez earned a 5K1.1 letter, meriting a consequent downward

departure for his cooperation.

       Nonetheless, the 35-year difference between the sentences imposed on Robles and his co-

conspirators—particularly Celado, a non-cooperator who had been charged in the same counts as

Robles—is eye-popping. No doubt contributing to Judge Sweet’s dismay at the sentence he was

obliged to impose on Robles, more than 90% of the disparity (32 years) between the Robles and

Celado sentences results from the Government’s decision to proceed to trial against Robles on

the two mandatory-consecutive firearms counts, while dropping these counts against Celado in



                                                13
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 14 of 23




consideration for his plea to a Hobbs Act robbery conspiracy. In these circumstances, a sentence

reduction is warranted in the interests of yielding more compatible sentence among these co-

defendants.

               4.     Impact of the Pandemic on Conditions of Confinement

       Third, the COVID-19 pandemic has made Robles’s imprisonment far more grueling than

Congress, or Judge Sweet, had reason to anticipate. See infra n.7. As courts have widely

recognized in granting compassionate release motions since March 2020, the unexpected rigors

of incarceration during the pandemic present “extraordinary and compelling” reasons that can

justify a sentence reduction under § 3582(c)(1)(A).

       The COVID-19 pandemic is extraordinary and unprecedented in modern times in this

nation. The crowded nature of federal prisons in particular has presented an outsized risk that

the COVID-19 contagion, once it gains entry, will spread.3 In that respect, COVID-19 has posed

a heightened health risk to all inmates. Robles was infected with COVID-19, but recovered with

(to date) no short- or long-term complications. See Gov. Opp. at 23–24. But the pandemic has

subjected even healthy inmates to unexpectedly rigorous prison conditions.

       In particular, the pandemic has subjected all inmates to far more restrictive conditions of

confinement than normal incarceration. It has limited inmates’ access to visitors such as family,

to counsel, and to rehabilitative, therapeutic, and recreational programs. And it has given rise to




3
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (May 20, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-
prisons-jails.html; see also United States v. Nkanga, 450 F. Supp. 3d 491, 492 (S.D.N.Y. 2020)
(citing Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities, Ctrs. for Disease Control & Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf)
(highlighting danger faced by those in jails and prisons).


                                                14
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 15 of 23




fears of infection and worse by inmates. In these respects, the pandemic has spawned conditions

of confinement far more punishing than what could have been expected at the time of Robles’s

sentencing.

        In light of these circumstances, this Court has recognized that “[a] day spent in prison

under extreme lockdown and in legitimate fear of contracting a once-in-a-century deadly virus

exacts a price on a prisoner beyond that imposed by an ordinary day in prison” and “[w]hile such

conditions are not intended as punishment, incarceration in such circumstances is, unavoidably,

experienced as more punishing.” United States v. Lizardi, No. 11 Cr. 1032 (PAE), Dkt. 2532 at 7

(S.D.N.Y. Oct. 9, 2020); see United States v. Rodriguez, 492 F. Supp. 3d 306, 311 (S.D.N.Y.

Sept. 30, 2020) (“The pandemic, aside from posing a threat to [a defendant’s] health, has made [a

defendant’s] incarceration harsher and more punitive than would otherwise have been the case.

This is because the federal prisons, as ‘prime candidates’ for the spread of the virus, have had to

impose onerous lockdowns and restrictions that have made the incarceration of prisoners far

harsher than normal.” (citation omitted)); United States v. Salemo, No. 11 Cr. 0065-01 (JSR),

2020 WL 2521555, at *3 (S.D.N.Y. May 17, 2020) (“noting that the BOP has taken a number of

steps to mitigate the spread of the virus in federal prisons . . . [including] restrictions on visitors,

restrictions on gatherings . . . [and] lockdowns lasting at least 14 days”); United States v. Smalls,

No. 20 Cr. 126 (LTS), 2020 WL 1866034, at *2 (S.D.N.Y. Apr. 14, 2020) (noting that the “BOP

has instituted a mandatory 14-day quarantine lockdown of all inmates across the BOP system”).

        The Court accordingly—in cases in which it has determined that a reduced term of

imprisonment is compatible with the § 3553(a) factors—has granted compassionate release

under § 3582 to numerous inmates in light of the health risks, and grueling conditions of

confinement, presented by COVID-19. See, e.g., Hernandez, 451 F. Supp. 3d at 303–04



                                                   15
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 16 of 23




(granting compassionate release to defendant with non-severe asthma who had served about half

of his 24-month sentence which had been reduced with credit for good behavior); United States

v. Mcrae, No. 17 Cr. 643 (PAE), 2021 WL 142277, at *5 (S.D.N.Y. Jan. 15, 2021) (same for

defendant with medical conditions putting him at heightened risk of severe COVID-19 and who

had served 75% of effective sentence); United States v. Benjamin, No. 15 Cr. 445 (PAE),

Dkt. 1144 at 6–7 (S.D.N.Y. Sept. 15, 2020) (same for defendant with asthma who had served

nine years of his 10-year sentence); United States v. Wilson, No. 16 Cr. 317 (PAE), Dkt. 656 at

4–7 (S.D.N.Y. Aug. 31, 2020) (same for defendant with heighted vulnerability who had served

the substantial majority of his sentence and played a low-level role in a drug trafficking

conspiracy); United States v. Simon, 482 F. Supp. 3d 151, 154–56 (S.D.N.Y. 2020) (same for

elderly defendant, who had serious medical conditions and played a low-level role in a drug

trafficking conspiracy). The Court has also granted compassionate release to inmates without

serious health conditions who were near the end of their sentence based on the unforeseen

grueling conditions of confinement presented by COVID-19 and the additional punishment

suffered as a result. See, e.g., Lizardi, No. 11 Cr. 1032, Dkt. 2532 at 9–10 (granting early release

for a defendant with no heightened medical vulnerability to COVID-19 who had served 93

months of a 121-month sentence and was scheduled to be released to a halfway house in five

months); United States v. Romero, No. 15 Cr. 445-18, Dkt. 1184 at 6 (S.D.N.Y. Apr. 16, 2021)

(granting the same for a defendant with factually disputed heightened vulnerability to COVID-19

who had served 65 months of a 69-month sentence).

        For similar reasons, numerous courts acting under § 3582, while not granting immediate

release, have reduced sentences. See, e.g., Rodriguez, 492 F. Supp. 3d at 311 (granting sentence

reduction for defendant in part due to fact that the pandemic made “Rodriguez’s incarceration



                                                16
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 17 of 23




harsher and more punitive than would otherwise have been the case”); United States v. Pellot,

No. 19 Cr. 169 (VM), 2021 WL 807242 (S.D.N.Y. Mar. 3, 2021) (granting sentence reduction

pursuant to § 3582(c)(1)(A)); United States v. Fisher, 493 F. Supp. 231 (S.D.N.Y. Oct. 9, 2020)

(same). And in pending cases, the Court, in imposing sentence, has, based on the impact of

COVID-19 on the defendant’s conditions of incarceration, imposed materially lower sentences

than it otherwise would have. See, e.g., United States v. Marmolejos, No. 19 Cr. 626 (PAE),

Dkt. 25 at 32–33 (S.D.N.Y. Nov. 24, 2020) (granting a sentence “farther below the guidelines

sentence it otherwise would have been on account of the conditions in which [the defendant had]

been held [due to COVID-19],” where “a day spent in terribly substandard prison conditions

[created as a result of the pandemic] . . . exacts more punishment for an incarcerated defendant

than a day in ordinary conditions”); United States v. Kelly Rivas, No. 19 Cr. 529 (PAE), Dkt. 46

at 24 (“The [pandemic] has resulted in extreme lockdowns within [jails], on restrictions on

family visits and contact, and on restrictions on visits and contact from attorneys . . . . The fact

that the past eight months of [defendant’s] custody has been in trying and harrowing

conditions . . . is a reason to impose, all things being equal, a lower sentence than otherwise.”);

United States v. Ellison, No. 18 Cr. 834 (PAE), Dkt. 582 at 80–81 (“In reflecting on the just

sentence, I am mindful . . . [that the prison] conditions [] have made the experience of being

incarcerated in jail much harder and more scary than could ever have been anticipated or

intended . . . . [T]he sentence I impose today will be below the sentence I otherwise would have

imposed . . . in recognition of the rigors you have faced in prison since [the start of the

pandemic].”).

       Robles similarly qualifies for some reduction of sentence on this analysis. To date, he

has spent more than 16 months in custody during COVID-19, at FCI Fort Dix. The conditions at



                                                  17
       Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 18 of 23




that facility, as elsewhere, have been restrictive in light of the pandemic. See Def. Mem. at 17–

18; Gov. Opp. at 15–16 (acknowledging that more than 50% of FCI Fort Dix’s inmates,

including Robles, contracted the virus and that the prison has implemented “strict” protocols to

curb the spread of the virus and reduce contagion rates). At Fort Dix during the height of the

pandemic, all visitations were canceled, and inmates were only allowed to leave their housing

units “to obtain grab-and-go meals, attend scheduled medical appointments, attend General

Education Degree (GED) classes and scheduled outdoor recreation.” United States v. Rodriguez,

No. 16 Cr. 07 (AJN), (S.D.N.Y. Nov. 20, 2020), Dkt. 59, Ex. A ¶ 18–19. These harsh conditions

of confinement, consistent with the experiences at other prisons, have thus been far more

punishing than intended. See, e.g., United States v. Rodriguez, No. 16 Cr. 07 (AJN), 2020 WL

7640539, at *4 (S.D.N.Y. Dec. 23, 2020) (“The COVID-19 outbreak at FCI Fort Dix has also

had serious effects on inmates’ wellbeing apart from medical risks. The facility has prohibited

all visitation and greatly restricted inmate movement. Considering these factors, the Court joins

those others that have held that the current COVID-19 situation in FCI Fort Dix may qualify as

an extraordinary and compelling circumstance supporting compassionate release, even for an

inmate who has already apparently recovered from COVID-19.” (citations omitted)); United

States v. Coke, No. 07 Cr. 971 (LTS), 2021 WL 1578805, at *2 (S.D.N.Y. Apr. 22, 2021)

(describing “conditions of [] confinement” at FCI Fort Dix as of spring 2021 as “more onerous”

than risks posed to inmates by COVID-19); United States v. Rodriguez, No. 17 Cr. 449-3 (KPF),

2021 WL 242549, at *4 (S.D.N.Y. Jan. 25, 2021) (“Court is appropriately concerned about . . .

[the] current conditions of confinement at FCI Fort Dix”). As a result, courts have granted

compassionate release to various prisoners in Fort Dix since the onset of the pandemic. See, e.g.,

United States v. Tazewell, No. 07 Cr. 1035 (RMB), 2021 WL 21980, at *4 (S.D.N.Y. Jan. 3,



                                                18
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 19 of 23




2021) (granting compassionate release in part because “Courts have increasingly recognized the

significant rise and outbreak of COVID-19 at FCI Fort Dix in support of their determinations of

compassionate release” (collecting four cases)). 4 It is, further, reasonable to project that, even

with the pandemic abating, conditions of confinement will remain restrictive for some time to

come. That regrettable prospect has, if anything, been made more likely by the recent surge in

the pandemic as a result of the spread of the Delta variant.

       C. Section 3553(a) Factors

       The presence of extraordinary and compelling reasons for early release, however, is only

one requirement to grant such release. The Court must also assure itself that release accords with

“the factors set forth in section 3553(a) to the extent that they are applicable” before doing so.

§ 3852(c)(1)(A). Those factors are: (1) the nature and circumstances of the offense as well as the

nature and characteristics of the defendant; (2) the need for the sentence imposed to (a) reflect

the seriousness of the offense and just punishment, (b) provide deterrence, (c) protect the public,

and (d) provide the defendant with needed educational or vocational training or medical care.

§ 3553(a)(2)–(3). Here, although the § 3553(a) factors require a very long sentence, they favor

granting Robles’s motion for a reduction of the sentence Judge Sweet was compelled to impose.

       As to the seriousness of the offense and just punishment, the Court shares Judge Sweet’s

assessment that Robles’s original sentence of 35 years’ imprisonment far exceeded the bounds of

just punishment. Sent. Op. at 3–4, 21–23, 28; Def. Mem. at 18. Robles was age 23 when he




4
  Other courts in this District have held that the COVID-era medical conditions at FCI Fort Dix
do not, on their own, constitute “extraordinary and compelling” circumstances. See United
States v. Suarez, No. 16 Cr. 453 (RJS), 2020 WL 7646888, at *3 (S.D.N.Y. Dec. 23, 2020)
(collecting cases). But these decisions (1) focused on the medical risks to inmates, not the harsh
conditions of confinement caused by the pandemic, and (2) did not, unlike here, consider these
conditions in conjunction with other bases for a sentence reduction.
                                                 19
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 20 of 23




participated in the robberies for which he is convicted. As serious as they were, the robberies,

which netted a total of more than $130,000, Gov. Opp’n at 4, 5–6, 9, do not warrant his

incarceration for his entire adulthood into potentially his 60s. See Sent. Op. at 20–21 (“Even

under the mandatory minimum term, Robles will be well into middle age when released into the

community . . . While Robles’[s] actions were unlawful, frightening, and above all stupid, the

mandatory minimum sentence of 32 years is inappropriate and plainly not necessary.”).

       As to specific deterrence and the need to protect the public, neither require a 35-year

sentence. The Government points towards the violence of Robles’s robberies, Robles’s failure to

accept responsibility, and his lackluster prison experience. Gov. Opp. at 34–36. As reasons for a

lengthy sentence, including to justify Robles’s continued confinement beyond the present, these

points have traction. But they do not require a sentence of a length much more often reserved for

murderers, kidnappers, or egregious sex offenders. Particularly given Robles’s youth at the time

of his offense, it is conjecture to forecast that society would need protection from him three and a

half decades later.

       Although not necessary to this conclusion, Robles’s post-offense conduct reinforces the

lack of a need for a sentence of the length that Judge Sweet was compelled to impose as a means

of assuring public protection. On the contrary, it suggests welcome maturation. After receiving

a sentence of five years’ probation in December 2006 for a separate offense (criminal possession

of heroin), Robles did not (at least as reflected in his rap sheet) engage in further crime. Instead,

he successfully completed a drug program, appears to have committed himself to his faith, and

began working gainfully at a furniture store in the Bronx while making additional income by

delivering furniture. During the 22 months between December 2006 and his arrest for the

charged offenses in October 2008, Robles was living with his then-partner Francia and their son



                                                 20
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 21 of 23




Kevin—both of with whom Robles remains close. See Def. Mem. at 7–8, 11; Sent. Op. at 16–

17. These facts also favorably bear on the § 3553(a) factor of the history and characteristics of

the defendant.5

       D. The Government’s Arguments

       The Government raises two primary arguments in opposition to Robles’s motion for

compassionate release. Gov. Opp. at 27–34.

       First, it urges the Court not to treat § 3582(c)(1)(A) as an “end-run around” what the

Government terms Congress’s decision “that defendants who were sentenced [for multiple

§ 924(c) offenses] before the First Step Act was enacted would not be eligible for a relief under

the statutory sentencing scheme.” Id. at 30, 28 (emphasis in original). But, although the FSA

does not entitle defendants sentenced for pre-FSA § 924(c) offenses to a re-sentencing, it also

does not prohibit courts presented with compassionate release motions under § 3582(c) from

considering, among other factors, the vast disparity in sentences imposed on like offenders

depending on whether sentencing was before and after the FSA. See supra p. 6. Put differently,

although Congress chose not to make its reduction to the mandatory sentences under § 924(c)

retroactive, which would have occasioned “an avalanche of applications and inevitable re-

sentencings” for pre-FSA cases, Haynes, 456 F. Supp. 3d at 516, it has not barred district courts

from making fact-specific determinations, under the separate relief mechanism of § 3582(c), that




5
  Although Robles’s record in prison does not bear decisively on his application for sentence
reduction, it does not reflect any violent conduct. During his approximately 13 years in prison,
Robles has been sanctioned eight times—four for what the Government terms “relatively minor
violations,” three for possessing unauthorized items, and one for consuming homemade
intoxicants. See Gov. Opp. at 14, 35. He has taken two 24-hour courses in 2019—a “money
smart” course and a farm administration course—and has worked as a cook and a barber. Id. at
14–15; Def. Mem. at 11.


                                                21
        Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 22 of 23




individual defendants have shown, based on the totality of circumstances, “extraordinary and

compelling” reasons justifying a sentence reduction. See Brooker, 976 F.3d at 236.

       Second, the Government states if it had known that Robles would later attempt to reduce

his sentence based on the FSA’s sentencing change, the Government could have charged Robles

with four § 924(c) offenses, each carrying a mandatory consecutive seven-year sentence post-

FSA.6 Gov. Opp. at 32 (“If [under the post-FSA regime] the Government wanted to achieve a

similar outcome [to Robles’s 35-year sentence], it could have charged Robles with four Section

924(c) counts, each with brandishing, resulting in a 28-year mandatory minimum sentence even

after application of the First Step Act, and a Guidelines sentence of a 35¼ to 37 years’

imprisonment: more than he actually received.”). Therefore, the Government states, it could

have secured, post-FSA, a mandatory 28-year sentence by stacking firearms counts, on top of the

sentence deemed appropriate for Counts 1–4. Id. This charging stratagem, it notes, would have

neutralized Robles’s argument that consistency with the FSA supported a sentence reduction.

       Be that as it may, sentencing is the Court’s province. Even assuming that a hypothetical

prosecutor would have charged Robles with four separate § 924(c) counts—a charging practice

this Court has not seen for any post-FSA defendant in a case not involving the discharge of a

firearm—in considering a post-sentence application under § 3582(c), the Court has discretion to

determine whether extraordinary circumstances justify a sentence reduction and whether the

§ 3553(a) factors are compatible with a reduced sentence. That discretion empowers the Court to

reassess, under the standards set by § 3582(c), a sentence earlier dictated by stacked firearms




6
  In so arguing, the Government’s memorandum alleges that Robles participated in—and implies
that the Government could have established—another gas station robbery about a month and a
half before the Hobbs Act robberies underlying his convictions. Gov. Opp. at 7–8.


                                                22
          Case 1:08-cr-01114-PAE Document 100 Filed 08/10/21 Page 23 of 23




counts. In this case, that analysis justifies a sentence reduction, whether or not a hypothetical

prosecutor, determining the charges to pursue at a post-FSA trial against Robles, might have felt

it necessary to stack four rather than two § 924(c) counts in addition to the four non-firearms

counts.

                                           CONCLUSION

          For the reasons set out above, the Court, pursuant to the authority granted to it by

§ 3582(c)(1)(A), will therefore reduce Robles’s sentence, after he has exhausted administrative

remedies. Upon receiving written notice being filed that he has done so, the Court will give the

defense one week to submit a revised letter addressing the extent of a sentence reduction, and the

Government a week thereafter to respond. The Court does not authorize a reply.

          SO ORDERED.

                                                                PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 10, 2021
       New York, New York




                                                   23
